
	
		I
		111th CONGRESS
		1st Session
		H. R. 1809
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2009
			Mr. Pierluisi (for
			 himself and Ms. Bordallo) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to expand the
		  geographical coverage of TRICARE Prime to include Puerto Rico and
		  Guam.
	
	
		1.Expansion of TRICARE Prime
			 geographical CoverageSection
			 1097(b)(3) of title 10, United States Code, is amended to read as
			 follows:
			
				(3)total health care services, including the
				managed care option of the TRICARE program, for all covered beneficiaries who
				reside in geographical areas designated by the Secretary within the several
				States, the District of Columbia, Puerto Rico, and
				Guam.
				.
		
